Citation Nr: 0928635	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2006, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in June 2006.

Although a Board hearing was requested on the Veteran's VA 
Form 9, received by VA in June 2006, the Veteran failed to 
appear for his scheduled January 2009 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Briefly, the Veteran contends that he is entitled to service 
connection for a mental disorder.  He reports that his mental 
disorder originated during service and has bothered him since 
service.

Pre-service evidence shows that the Veteran was hospitalized 
as a child during part of 1965 and 1966.  A psychiatric 
examination was conducted in October 1965.  The examiner 
noted that a different doctor had previously stated that the 
Veteran suffered from a schizophrenic reaction.  The examiner 
also noted that both parents were diagnosed as schizophrenic.  
The examiner found the Veteran to be somewhat hyperactive and 
impulsive for a six year old boy, but otherwise found that 
his behavior in the hospital was normal for his age.  The 
examiner concluded that the Veteran had adjustment reaction 
of childhood.  A record dated in January 1966 stated that the 
observation had been completed, that the Veteran was not 
mentally ill, and that he was recommended for discharge.

The Veteran underwent a service entrance medical examination 
in October 1978.  The examiner did not find any mental 
disorders, and ultimately found the Veteran to be qualified 
for induction.  Service treatment records show that the 
Veteran was seen for a superficial skin infection in December 
1978, which was noted to be secondary to his hygiene.  
Service treatment records for the remaining two years of the 
Veteran's service document treatment for various other 
complaints, but there was no reference to any ongoing hygiene 
problems or any mental disorders.  The Board notes that the 
record does not include the Veteran's service separation 
medical examination or his Report of Medical History, which 
is typically completed in connection with such examinations.

The first post-service evidence of a mental disorder is shown 
by Social Security Administration records dated in 1986, 
which pertain to a decision about whether the Veteran was 
disabled.  A psychiatric assessment was conducted in November 
1986.  The Veteran reported having spent time in jail 
(approximately sixty days) due to being drunk in public and 
for not having an address or money.  The Veteran further 
reported having held no full time job since leaving service, 
living on the streets, and being a panhandler.  The Veteran 
was described as having terrible hygiene.  The examiner 
diagnosed the Veteran with chronic schizophrenia, and found 
him to be totally disabled due to his psychiatric illness.  
The date of onset was listed as December 10, 1982.

From April 18, 2001 to April 25, 2001, the Veteran was 
admitted to a state hospital due to his mental disorder.  
During this hospitalization, the Veteran reported a long 
history of mental illness, and that his last episode had been 
caused by his not taking medication for the past two months.  
The final diagnosis of the Veteran was psychotic disorder, 
not otherwise specified (NOS), and chronic alcohol 
dependence.  It was noted that the Veteran's psychotic 
disorder was treated, had improved, and was in partial 
remission, and that his chronic alcohol dependence was 
unchanged.  The Veteran was discharged with one week's supply 
of medication.  The Veteran was given a list of mental health 
centers, instructed to visit a mental health center for an 
assessment, and recommended to find a shelter.

VA treatment records from March 2006 to July 2006 document 
that the Veteran was seen on multiple occasions for his 
mental disorder.  VA treatment records show that the Veteran 
has a current diagnosis of depressive disorder, NOS.

In July 2009, the Veteran's representative suggested that the 
Veteran's mental disorder may be supported by his service 
personnel records, and the fact that he did not receive the 
Army Good Conduct Medal.  The Veteran's representative 
requested that the Board remand the case for additional 
development, including obtaining the Veteran's service 
personnel records, as well as making an additional search for 
service medical records.

Although a request for service medical records was made to 
the National Personnel Records Center in April 2005, further 
efforts should be undertaken to ensure that all such records 
have been obtained.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  As such, the RO should request and obtain any 
missing service treatment records.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992).

In order to afford the Veteran every consideration with his 
appeal, the Board believes it appropriate to request the 
Veteran's service personnel records and again request service 
medical records in order to more fully address the Veteran's 
contentions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
again request that he identify any post-
service medical treatment (including the 
names, locations, and approximate dates) 
for the time period from October 1981 to 
October 1986.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran.

 2.  Request that the National Personnel 
Records Center furnish all of the 
Veteran's service medical records that are 
not already incorporated into the claims 
file.  The Board is particularly 
interested in the Veteran's separation 
examination report and his Report of 
Medical History  (which is typically 
completed in connection with separation 
examinations).  If no additional service 
medical records are located, a written 
statement to that effect should be 
requested for incorporation into the 
claims file.

3.  Request that the National Personnel 
Records Center furnish all of the 
Veteran's personnel records.  If no 
personnel records are located, a written 
statement to that effect should be 
requested for incorporation into the 
claims file.

4.  The SSA should be asked to provide any 
evidence or reasoning for its conclusion 
that the onset of the veteran's 
schizophrenia dates to December 10, 1982.

5.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



